DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-37 and 39-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 21, 24, 30, 31, 34, and 40, reference is made to determining a change in orientation of the ultrasound device ‘relative to the subject’ and adjusting for the change in orientation ‘relative to the subject’. While the specification describes displaying the directional indicator relative to the subject, there is not description that the change in orientation is determined or adjusted ‘relative to the subject’. Rather, it appears that the change in orientation is determined or adjusted relative to an axis of gravity (see instant published paragraphs 0051, 0063).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-37 and 39-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dalvin et al (US Pub 2019/0239850 -cited by applicant).
Re claims 21, 31: Dalvin discloses a method comprising:
displaying/receiving, in a video displayed on a processing device in communication with an ultrasound device, a directional indicator/instruction pointing in a particular direction relative to a subject and corresponding to an instruction for moving the device relative to the subject in the particular direction, wherein the ultrasound device is initially in a default orientation relative to the subject; [0034, 0082, 0096; see the processing module 108 and tablet display 106 in communication with ultrasound detector 104; and see the ‘virtual guiding elements’ 508, 510 generated from pose data from the ultrasound probe and from the subject and Figs 5A, 5B with the probe being in an initial default orientation at the start of a procedure];
determining a change in an orientation of the ultrasound device relative to the subject [abstract, 0082, 0096; see the determination of the directional arrows 508, 510 when the position of the target and/or the probe changes]; and
adjusting for the change in the orientation of the ultrasound device relative to the subject such that the directional indicator in the video continues to point approximately in the particular direction relative to the subject [0006, 0043, 0055: wherein the guiding elements are updated before, during, or after an exam via a feedback path, which indicates there is a target position for the ultrasound probe along with a corresponding directional indicator displaying how to move the probe to arrive at the target; however, a user may not position the probe at the target and, in the case where the probe is rotated about an axis of gravity, this change in orientation is determined and adjusted such that the updated guide element continues to point in the particular direction (i.e. the direction toward the target)]. Further, itis noted that in figure 5A, arrow 508 is displayed after the probe is adjusted in the 510 direction.
Re claims 22, 32: A camera on the processing device captures the video [0034; see the device’s “camera”].
Re claims 23, 33: Displaying the directional indicator comprises superimposing the directional indicator on the video such that the directional indicator appears to be in a real-world environment of the video [0003; wherein the invention is directed to augmented reality with virtual object incorporated into the real world]. 
Re claims 24, 34: Determining the change in the orientation of the ultrasound device relative to the subject comprises determining a change in the orientation of the ultrasound device around a direction of gravity [0006, 0043, 0055; wherein a probe may be positioned in any orientation and may change its orientation about an axis of gravity].
Re claims 25, 35: Determining the change in the orientation of the ultrasound device around the direction of relative gravity comprises using an accelerometer on the ultrasound device [0038; see the accelerometers].
Re claims 26, 36: Determining the instruction for moving the ultrasound device relative to the subject in the particular direction comprises using a statistical model [0094; where the probabilistic model is a statistical model to determine the particular direction].
Re claims 27, 37: Receiving ultrasound data from the ultrasound device, and wherein determining the instruction for moving the ultrasound device in the particular direction relative to the subject is based on the ultrasound data [0091; see guiding element 732].
Re claim 28: The ultrasound device is initially in a default orientation relative to the subject (Figures 5A, 5B; see the initial probe orientation at the start of a procedure as a default orientation).
Re claims 29, 39: The default orientation of the ultrasound device relative to the subject is based on an orientation marking on the ultrasound device [0003, 0034, 0089, Figure 2; see the AR-Kit that utilizes fiducials used to establish relationships to generate the virtual objects].
Re claims 30, 40: Adjusting for the change in the orientation of the ultrasound device relative to the subject comprises subtracting the change in the orientation of the ultrasound device relative to the subject from the default orientation of the ultrasound device relative to the subject [0006, 0043, 0055; it is at least inherent in the case where the position is changed about the axis of gravity, that the updated direction indicator is generated by subtracting the change in orientation (i.e. the amount of rotation) from the default orientation (i.e. the initial particular direction oriented towards a target)].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,893,850. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘850 features an apparatus with a processing device in communication with an ultrasound device to display a directional indicator and corresponding to an instruction for moving the ultrasound device in a particular direction, determine a change in orientation of the ultrasound device, and adjust for the change in orientation of the ultrasound device. While the instant claims are directed to a method, it would have been obvious to the skilled artisan to conclude that the instant claims are an obvious variant.

Claim 31 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/529,872 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘872 features a method of providing, by a processing device in communication with an ultrasound device, an instruction (i.e. directional indicator) for moving the ultrasound device and display and generation of the instructions correspond to a determination of a change in orientation of the ultrasound device and an adjustment for the change in orientation. While ‘872 does not feature a video, it would have been obvious to the skilled artisan to display the instruction on a video in order to transmit this to the operator controlling the ultrasound device.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793